Citation Nr: 1521830	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-16 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ).

5.  Entitlement to service connection for residuals of a skin condition of the left arm.

6.  Entitlement to service connection for chronic fatigue syndrome (CFS).

7.  Entitlement to a compensable evaluation for scar, residuals of a left leg injury.

8.  Entitlement to a compensable evaluation for chronic eustachian tube dysfunction.


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to August 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO).

The issues now on appeal were denied by the RO in June 2009 and May 2010 rating decisions.  The Board construes the Veteran's statements dated in October 2009 and March 2011 as notices of disagreement with the respective decisions as it is clear from his written statements, however he characterized them (i.e., as "requests for 'reconsideration'" versus a "notice of disagreement"), that it was his intent to continuously prosecute his initial claims in these matters.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (requiring VA to broadly construe the benefits sought by the Veteran).  Accordingly, the Board will consider the claims without regard to finality of any prior rating action.  Doing so results in no prejudice to the Veteran, as the RO considered the merits of the claims in the May 2013 statement of the case.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The issues of service connection for tinnitus and a compensable rating for eustachian tube dysfunction are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if additional action on her part is required.  



FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  Degenerative disc disease of the lumbar spine is a known clinical diagnosis; the Veteran's low back disability was manifested many years after, and is not shown to be related to, his service.

3.  The Veteran is not shown to have a bilateral hearing loss disability.

4.  The Veteran is not shown to have temporomandibular joint dysfunction.

5.  The Veteran is not shown to have chronic fatigue syndrome.

6.  A benign skin growth is a known clinical diagnosis, was first manifested many years after service, and there is no competent and probative evidence linking it to service, to include service in Southwest Asia.

7.  The Veteran's left thigh scar is superficial and measures no more than 6 centimeters by 2 millimeters.  It is not painful or unstable, and is not shown to cause separate functional limitation.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  A bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

3.  Temporomandibular joint dysfunction was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  Chronic fatigue syndrome was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

5.  Residuals of a skin condition of the left arm were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

6.  A compensable rating for scar, residuals of a left leg injury, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7802, 7804, 7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in April and November 2009, and April and June 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent VA medical records have been secured.  He was afforded VA examinations.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.


Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records show that in December 1990, the Veteran complained of nasal congestion with decreased hearing.  The assessment was serous otitis media.  An audiogram in June 1991 shows that the hearing threshold levels in decibels in the right ear were 10, 10, 5, 10, and 5 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 10, 10, 5 and 20.  In January 1992, he stated that while carrying equipment, he noticed tension in his lower back.  The pain had been present for one week.  An examination revealed mild tenderness.  The assessment was mechanical low back pain.  Medication and light duty were prescribed.  When seen two days later, the Veteran reported the pain was worse.  Some discomfort and mild tenderness were noted.  The assessment was resolving mechanical low back pain.  Medication, light duty and hot packs were prescribed.  He was to return as necessary.  Later that month, the Veteran reported that the pain had started when he was carrying a heavy object and twisted.  The pain was localized to the paravertebral upper lumbar area.  He denied radiation or numbness.  An examination demonstrated full range of motion with pain.  The assessment was musculoskeletal back pain.  

Dental records show the Veteran denied painful joints, including the jaw, on dental health questionnaires in September 1989, May 1991 and May 1992.

A report of medical history in August 1992 shows the Veteran denied hearing loss, skin disease, painful joints and recurrent back pain.  The spine, skin and ears were evaluated as normal on the separation examination in August 1992.  An audiogram showed the hearing threshold levels in decibels in the right ear were 5, 0, 0, 5 and 5, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 5, 0, 0 and 10.  

The Veteran's discharge certificate shows his specialty was field calibration activity technician (electrical/electronic).  He served in the Persian Gulf.

VA outpatient treatment records show that in August 2003 the Veteran reported right ear pain for two days with decreased hearing.  Another entry on the same day shows the ear pain was bilateral, and had started 72 hours earlier.  The assessment was acute otitis media.  In February 2005, he reported a two-day history of ear pain.  He also stated his hearing was slightly worse in the right ear.  It was noted he had nasal congestion and discharge.  The assessment was otitis.

On VA examination in June 2009, the Veteran stated he injured his back in service while moving a missile rack for an airplane.  He related that he has had very low grade back pain since then, and that it has been getting worse in the last couple of years.  It was noted he had not sought medical attention for the back pain since service.  It was indicated that he had had a benign skin growth removed from his left arm.  The examiner stated she saw no record of this in the service treatment records.  The Veteran indicated he had a lump on his arm around 6 to 12 months earlier, and that it was removed.  He stated the doctor told him it was a benign growth of unknown etiology.  He claimed the scar hurt when he straightened his arm and that it was tender when clothes rubbed up against it.  The assessments were chronic lumbar strain and scar.  The examiner commented that the low back disability was not likely related to the back condition noted in service as there was no significant trauma to the back.  She added the notes indicated it was an acute strain that resolved, and pointed out that the Veteran denied a chronic back condition at separation.  She commented that the etiology was multifactorial, due to use of the back, obesity and genetic factors.  With respect to the skin condition, the examiner noted there were objective findings of a residual scar, but she was unable to provide an opinion as to etiology as she never saw the lesion.  She opined that it would not be related to exposure in the Persian Gulf as benign skin lesions have not been associated with such exposure.  She observed that while the pathologist could not make a diagnosis, this was not atypical with small skin lesions.  She also stated she would not classify a benign skin lesion as an undiagnosed condition.

On VA audiometric examination in June 2009, the Veteran complained of bilateral hearing loss and tinnitus.  He said he first noticed tinnitus shortly after reporting to his ship duty, and that he believed it was due to the noise from the flight deck.  The examiner stated she reviewed the Veteran's records and noted that the audiogram on the separation examination showed that his hearing was within normal limits, with no evidence of a standard threshold shift.  The Veteran reported a significant history of military noise exposure, including noise from sleeping under the flight deck where planes landed as often as every 90 seconds.  He also said he worked in a shop underneath the flight deck.  The audiogram showed the hearing threshold levels in decibels in the right ear were 0, 0, 0, 5 and 20 at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 5, 0, 0, 5 and 20.  It was concluded the Veteran's hearing was normal in each ear.  The examiner opined it was less likely as not that bilateral hearing loss was caused by or the result of military noise exposure.  She explained that the Veteran's hearing was normal on the service separation examination.  

The Veteran was seen in a VA outpatient treatment clinic in October 2009 and reported that he had had some recurrent ear infections in the past, but none in one year.  He also related a long history of tiredness, even in childhood, and he wondered if it was chronic fatigue.  He said it was not so much fatigue but sleeping more and still feeling tired.  The assessments were tiredness and recurrent ear infections, probable otitis externa.

The Veteran was afforded a VA examination of the ears in January 2010.  The examiner noted he reviewed the records.  The Veteran reported that when he has episodes of ear plugging and ear pain, he has a gradual drop in his hearing.  An examination disclosed there was no external deformity of the ears.  There was no mastoid tenderness, and the external auditory canals were normal and without erythema or evidence of chronic inflammation.  The tympanic membranes were intact and clear, and there was no middle ear effusion.  The diagnosis was chronic eustachian tube dysfunction.  The examiner noted that although the Veteran reported having six to eight ear infections per year, this was inconsistent with his October 2009 report that he had not had problems in the previous year.  He also noted it was not clear to him that the Veteran was actually having purulent middle ear infections, and that he definitely does not sound as if he is having external ear infections.  

On VA Persian Gulf registry examination in February 2010, the Veteran reported he was an avionics technician in service.  It was noted that he had experienced no problems following the removal of the benign lump on his left arm.  He stated that on rare occasions, he had pain with his ear infections.  He reported he was exposed to acoustic trauma in service, and felt he had a hearing loss.  He claimed he had been using Ibuprofen for his back pain since 1992.  He asserted he was tired all the time, and noted he awakens at least once each night.  He described chronic fatigue and reported he falls asleep while driving.  The examiner noted the Veteran had been diagnosed with posttraumatic stress disorder (PTSD) and had nightmares.  She added that even without a sleep study, PTSD with nightmares causes interrupted sleep and, therefore, the Veteran did not have chronic fatigue syndrome, but had fatigue due to a sleep disorder, not an undiagnosed illness.  She noted the Veteran had not been diagnosed with chronic fatigue syndrome and did not otherwise meet the criteria for it.  

On VA examination in May 2011, the Veteran stated that while in service, he was carrying a missile rack with other staff.  He was pulled to the ground when others dropped their end.  When asked about what happened from the time of the injury in 1991 until his discharge from service, the Veteran was vague, but denied any additional injury or limitations due to back pain. He stated he did not have back pain all the time.  The diagnosis was degenerative disc disease of the lumbar spine, asymptomatic.  The examiner noted there was no clinical way to associate the X-ray findings in 2009 (which showed mild degenerative disc disease) with the remote injury in an asymptomatic Veteran who is overweight since low level lumbar degenerative disease is a common finding in the general population.  

The Veteran was examined by the VA for chronic fatigue in May 2011.  He stated he woke up during the night and was unable to fall back asleep right away, and would awaken sluggish.  It was noted he was working 10 hours a day for five days each week, in addition to 20 hours per month of mandatory overtime.  The diagnoses were interrupted sleep, intermittent alcohol abuse and extensive work hours leading to daytime fatigue.  The examiner concluded the Veteran did not have chronic fatigue syndrome; rather the Veteran described disturbed sleep with nightmares and startle, symptoms well known to be associated with PTSD, prolonged work hours and alcohol use.  She added this was not an undiagnosed condition or part of a multisystem medically unexplained condition with clear etiologies for his reported symptoms.

On VA examination of the skin in May 2011, the Veteran reported he had a lump removed from his left arm in 2009.  He acknowledged he did not have the lump during service.  There was a 3 cm. by 1 mm. flat, well-healed and non-tender scar above the left antecubital fossa, without keloid, instability, infection or dehiscence.  The scar was above the joint and did not limit movement of the elbow.  With respect to the left leg scar, the Veteran stated it had not changed, but said he had more discomfort when he thought about it.  He said that during the day, it felt irritated with clothing rubbing on it.  The scar measured 6 cm. by 1 mm. and was difficult to see on the inner left thigh.  The scar was white (skin colored), flat, non-tender and well-healed.  There was no evidence of keloid, instability, infection or dehiscence.  The scar did not affect any joint and therefore did not affect any movement of the left leg.

On May 2011 VA audiometric examination, the Veteran reported periodic ear infections.  He related a history of noise exposure from aircraft carriers in service.  An audiogram showed that the Veteran's hearing threshold levels in decibels in the right ear were 5, 10, 5, 15 and 20, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 5, 5, 10 and 10.  The examiner noted the test results showed that hearing was within normal limits in each ear.  

A VA examination of the ears was conducted in June 2011.  The Veteran described episodes of what he called ear infections occurring five to six times a year.  It was not clear from the description whether the Veteran had otitis media or otitis externa.  He did not always seek medical care for these episodes.  He described pain when he manipulated the ears.  An examination of the ears disclosed no external deformity or tenderness to manipulation.  The external auditory canals were both normal, with no inflammation.  There was a mild amount of cerumen, which the examiner removed, in the right ear.  This was slightly moist.  The tympanic membranes were clear and intact, and mobile to pneumatoscopy and modified Valsalva.  The mastoids were non-tender.  There was no middle ear effusion, or evidence of chronic or acute inflammation or infection.  The diagnoses were subjective hearing loss and chronic eustachian tube dysfunction.  The examiner noted the audiogram showed the Veteran had normal hearing.  He noted the Veteran continued to have five to six episodes per year and it was not clear if they were otitis media or otitis externa, or simply serous effusions.  If some of the episodes were otitis externa, they would not be related to eustachian tube dysfunction.  

In July 2011, a VA physician reviewed the Veteran's records.  He commented that the Veteran had chronic eustachian tube dysfunction, which cause intermittent conductive hearing loss.  The number of episodes of otitis media the Veteran has had does not cause hearing loss.  The examiner noted the Veteran had evidence on his audiogram of a dip at 6,000 Hertz (even though this was still in the normal range), and that it was much more likely that this drop in hearing was causing tinnitus.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Service connection may also be established for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  In order establish service connection on that basis, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.

The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4. By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms:  (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

If a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and manifests certain chronic diseases, including arthritis and hearing loss, to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection for hearing loss, it is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present; service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Low back disability

The Veteran asserts service connection is warranted for a low back disability.  He argues he sustained an injury during service, and that he has had low back problems ever since.  The service treatment records confirm that he was seen three times in January 1992 for low back pain.  Even on his last visit, he was given medication for his symptoms.  There is no further indication of any treatment for his low back in service.  The Veteran specifically denied having recurrent back pain when examined prior to his discharge from service, and an examination of the spine on the August 1992 separation examination was normal.  The Veteran has sought to explain the lack of treatment and his failure to report back pain on the separation examination by alleging he was told to "suck it up" and that he would have been placed on medical hold if he had reported his low back problems on the separation examination.  

During the June 2009 VA examination, the Veteran stated his back pain had been present since the injury in service.  When examined in May 2011, the examiner noted. "[s]tates he does not have back pain all the time, that he has full range of motion and only has some pain 'sometimes.'"    

Following the June 2009 VA examination, the examiner opined that it was less likely than not that his current low back disability was related to the incident in service.  The examiner noted that the Veteran denied any back problems at separation.  In May 2011, the examiner again determined that the abnormal X-ray findings in 2009 could not be linked to the remote injury in service.  

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's current low back problems and the in-service incident where he reports being dragged on the ground when the other people holding the missile rack let go of it, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to describe the fact that he had "constant pain for days" after the incident (see statement received June 30, 2009), he cannot, as a layperson, provide competent medical evidence establishing a connection between his current difficulties and service.

To the extent that the Veteran's statements can be interpreted to reflect an allegation of continuity of symptoms of arthritis since service, the Board finds that allegation not credible.  As outlined above, the evidence shows that the Veteran, in August 1992-the month of his separation from service-specifically denied having, or having ever had arthritis or rheumatism, a bone, joint, or other deformity, or "recurrent back pain."  His statements in that regard are wholly inconsistent with the premise that arthritic symptoms have been present since service.  He has, in connection with the present claim for benefits, explained that he did not report complaints at service because he did not want his discharge delayed.  The Board finds his statements made in connection with his claim for benefits to be less credible that his statements made at the time of separation, coincident with a normal physical examination of the spine.  With respect to the service separation examination which noted normal clinical evaluation of the spine, in connection with the present claim for benefits, he explained that the boxes were checked normal "because I didn't want to wait another month, not because an examination was done."  Significantly, the service separation examination report was completed and signed by a military examiner.  Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

Further, the post-service medical records do not demonstrate arthritis until many years after the Veteran's separation from service.  While the Veteran has reported that he sought over-the-counter treatment during this period, such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Finally, the Board observes that the preponderance of the evidence is against a finding that arthritis of the lumbar spine became manifest to a compensable degree during the one-year period following the Veteran's release from service.  As such, service connection for arthritis on a presumptive basis is not warranted.

In summary, the evidence of record establishes that the Veteran's lumbar spine disability became manifest years after, and is not shown to be related to, his service.  Accordingly, the preponderance of the evidence is against the claim of service connection for a low back disability.

	Bilateral hearing loss, TMJ, and CFS

With respect to the claims for service connection for bilateral hearing loss and temporomandibular joint dysfunction, the service treatment records do show the Veteran reported decreased hearing when he had nasal congestion in December 1990.  The audiograms in service, to include on the August 1992 separation examination, do not show a hearing loss, and the Veteran specifically denied having any such problems.  The service treatment records are silent for complaints or findings of any temporomandibular joint problems.  The Board notes the Veteran denied having jaw pain on dental health questionnaires in May 1991 and May 1992.  

Similarly, there is no indication that the Veteran has a hearing loss following service.  The VA audiograms in June 2009 and June 2011 establish the Veteran has normal hearing in each ear.  There is also no clinical evidence following service that the Veteran has any temporomandibular joint dysfunction.  The Veteran has reported he has jaw pain, but the VA outpatient treatment records do not show any such complaints.  

The Veteran argues that he has chronic fatigue syndrome.  He reports that he is always very tired and that he has fallen asleep while driving.  The Veteran has not argued, and the record does not show, any symptoms of chronic fatigue during service.  In October 2009, he related a long history of being tired.  As noted above, the Veteran underwent a Persian Gulf registry examination in February 2010.  While the Veteran described being fatigued all the time, the examiner concluded he did not have chronic fatigue syndrome.  She appeared to associate his sleep problems with his service-connected PTSD.  The Veteran again described being tired on the May 2011 VA examination.  It was again concluded he had disturbed sleep that was linked to PTSD and his prolonged work hours, and that he did not have chronic fatigue syndrome.  The examiner stated his condition was not an undiagnosed illness.  

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claims for service connection for bilateral hearing loss, temporomandibular joint dysfunction and chronic fatigue syndrome must be denied.

	Residuals of a skin condition of the left arm

The Veteran acknowledges that he had a benign skin growth removed from his left arm following service.  He acknowledges that he did not have the skin growth during active duty.  He claims it was due to his service in the Persian Gulf.  As noted above, when he was examined by the VA in June 2009, the examiner concluded that the benign skin lesion is not associated with exposures in the Persian Gulf, and that she would not consider such a lesion to be an undiagnosed condition.  Another VA practitioner reached the same conclusion in May 2011.  

The Veteran's assertions that a benign skin growth is related to service, to include his service in the Persian Gulf, are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of a skin growth fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

Under the circumstances, the Board concludes the medical findings of record are of greater probative value than the Veteran's allegations regarding the onset of a benign skin growth.  The Board finds, accordingly, that the preponderance of the evidence is against the claims for service connection for such disability.

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

	Scar, residuals of a left leg injury 

A 10 percent rating may be assigned for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and cover an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1):  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802.  

A 30 percent rating may be assigned for five or more scars that are unstable or painful.  A 20 percent rating may be assigned for three or four scars that are unstable or painful, and a 10 percent rating may be assigned for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Code 7804.

Scars may also be rated based on related limitation of function, under the appropriate Diagnostic Code.  38 C.F.R. § 4.118, Code 7805.

The February 2010 VA Persian Gulf registry examination reveals that the Veteran's left thigh scar had completely resolved, but he said he felt a tightness, but not pain, where he had stitches.  The scar measured 4 cm. by 2 mm. and the examiner indicated it was barely visible.  While the May 2011 VA examination had a slightly different measurement, it was still substantially smaller than 929 sq. cm.  The scar is superficial, not deep.  In addition, the examinations have not shown any disfigurement or muscle loss attributable to the scar, and the scar does not result in any functional limitation.  The examiner described the scar as "well-healed" and "non-tender."

While the Veteran is competent to report symptoms he experiences, including pain, the Board finds that the evidence of the two VA examiners with respect to pain, to be more probative than the Veteran's statements.  Thus, the preponderance of the evidence does not satisfy the schedular criteria for a compensable for the left thigh scar.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's left thigh scar are encompassed by the schedular criteria for the rating now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

The appeals seeking service connection for a low back disability, bilateral hearing loss, chronic fatigue syndrome, residuals of a skin condition of the left arm and for temporomandibular joint dysfunction is denied.

A compensable evaluation for scar, residuals of a left leg injury, is denied.


REMAND

The Veteran asserts that service connection is warranted for tinnitus.  He argues that it was related to acoustic trauma in service or that it is secondary to his service-connected eustachian tube dysfunction.  The July 2011 VA opinion was to the effect that the eustachian tube dysfunction did not cause tinnitus.   It is significant to point out that claims for secondary service connection must consider both direct causation and whether the service-connected disability aggravated the claimed disorders.  The opinion in this case only addressed causation.  

With respect to the claim for a compensable evaluation for eustachian tube dysfunction, the Veteran has reported on VA examinations that he has recurrent ear infections.  He has indicated that while he does not seek treatment for them all the time, he has done so on some occasions.  While the RO has advised the Veteran to submit such records, the Board believes the Veteran should be provided another opportunity to do so.

Accordingly, the case is REMANDED for the following action:

1. Please ask the Veteran to identify all providers of evaluations and/or treatment (VA and non-VA) he has received for eustachian tube dysfunction since October 2009, and to submit authorizations for VA to secure records of all such evaluations and treatment from any private providers.  Then, secure complete clinical records of the evaluations and treatment from all providers identified that are not currently associated with the record on appeal.

2.  Please arrange for a VA examination and medical opinion to determine whether the Veteran's tinnitus was aggravated by his eustachian tube dysfunction as well as the current severity of his eustachian tube dysfunction.

The examiner is requested to:

a. Assess the current severity of his eustachian tube dysfunction; and 

b. Provide an opinion concerning whether it is at least as likely as not (50 percent or higher probability) that any current tinnitus was aggravated (permanently worsened the underlying disorder beyond its normal course) by the Veteran's eustachian tube dysfunction.  

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  

The rationale for any opinion should be set forth.

3.  The AOJ should then review the record and readjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


